        Case 2:17-cv-02415-CDJ Document 124 Filed 12/07/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HOMELAND INSURANCE COMPANY               :
OF DELAWARE,                             :
     Plaintiff,                          :
                                         :
      v.                                 :      CIVIL ACTION
                                         :      NO. 17-2415
                                         :
THE DEVEREUX FOUNDATIONS and             :
ERIC JOHNSON,                            :
      Defendants.                        :

                                         ORDER

      AND NOW, this 7th day of December, 2020, upon consideration of Defendants’ Joint

Motion for Partial Summary Judgment (ECF No. 82), Plaintiff’s Cross-Motion for Summary

Judgment (ECF No. 84), and Plaintiff’s additional Motion for Summary Judgment (ECF No.

101), it is ORDERED that:

      1.     For the reasons stated in the Court’s Memorandum, Defendants’ Joint Motion for

Partial Summary Judgment is DENIED.

      2.     Plaintiff’s Cross-Motion for Summary Judgment is GRANTED.

      3.     Plaintiff’s additional Motion for Summary Judgment is DISMISSED AS

MOOT. The Clerk of Court is directed to CLOSE this case.


                                                        BY THE COURT:




                                                        /s/ C. Darnell Jones, II
                                                        C. DARNELL JONES, II
